February 4, 2010 RE: Get cash now from your Wells Real Estate Investment Trust II, Inc. investment. Dear Investor, Good news!Now you can sell your Wells Real Estate Investment Trust II, Inc. investment and regain control of your money.Right now, MPF will pay you $4.00 per Share . Move the money into a more liquid investment, pay off bills, or treat yourself to a vacation. It’s your money. Use it any way you want. Butthis offer expires on March 5, 2010, so you must act soon. Why take advantage of this opportunity today? · Guarantee your cash now. Wells REIT II has an infinite life, and its “liquidation event” for shareholders is not required until October 2017.Sell today and ensure you get your money out from this security. · 33% Higher Offer Price. Our offer is 33% higher, $1 per share higher, than the offer by an affiliate of Madison International Realty, LLC. · Regain control over your investments. It’s your money, but you can’t access it. Now you can move your money into a more liquid investment or simply cash out and treat yourself to a new toy. · Share Redemption Program Closed. You have been unable to utilize the Share Redemption Program. The Share Redemption Program has been suspended for almost a year, and the REIT has stated it will not reopen until at least September 2010 (at which time it may have a long backlog, further delaying any liquidity). If you act today, you can get your cash now. We will mail your check within three business days after Wells Real Estate Investment Trust II, Inc. confirms the transfer. MPF has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Shares to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mpfi.com. Sincerely, Pat
